                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff/Respondent,

vs.                                                             No. CR 12-03183 RB
                                                                No. CV 18-00456 RB/JHR


CONRAD VAZQUEZ SALAZAR,

                Defendant/Movant.


                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court, sua sponte under Rule 4(b) of the Rules

Governing Section 2255 Proceedings, upon Movant Conrad Vazquez Salazar’s letter motion under

28 U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in federal custody (“Motion”)

(Doc. 397. 1) Salazar’s Motion is a second or successive motion under 28 U.S.C. § 2255 filed

without authorization from the United States Court of Appeals for the Tenth Circuit, and the Court

will dismiss the Motion for lack of jurisdiction.

        Salazar pled guilty to Conspiracy to Maliciously Damage or Destruct, by Means of Fire

and/or Explosives in violation of 18 U.S.C. § 844(n) and Felon in Possession of a Firearm and

Ammunition in violation of 18 U.S.C. § 922(g)(1), § 924(a)(2), and § 924(e)(1), and was sentenced

to 240 months of imprisonment. (Docs. 315; 324.) He filed his first motion to vacate, set aside, or

correct sentence under 28 U.S.C. § 2255 on June 9, 2016, and amended the motion on June 13,

2016. (Docs. 335; 336.) In his first § 2255 motion, he raised ineffective assistance of counsel issues



1
 All citations to document numbers refer to documents in the criminal case, 12cr3183, unless otherwise
specified.

                                                    1
and sought relief under Johnson v United States, 135 S.Ct. 25551 (2015). (Doc. 335.) On July 17,

2017, the Magistrate Judge entered Proposed Findings and a Recommended Decision (“PFRD”),

finding that Salazar’s ineffective assistance of counsel claims failed and recommended denial of

the § 2255 motion. (Doc. 391.) The Court adopted the Magistrate Judge’s PFRD and entered

Judgment on August 25, 2017. (Doc. 396.)

       Salazar then filed a handwritten letter, seeking to amend to add additional claims to his

prior § 2255 motion. (Doc. 391.) Because Salazar’s first § 2255 motion has been adjudicated on

the merits and dismissed, the Court will treat his letter as a second § 2255 motion and will dismiss

for lack of jurisdiction. See United States v. Nelson, 465 F.3d 1145, 1148–49 (10th Cir. 2006).

       Section 2255 provides that a second or successive motion must be certified in accordance

with § 2244 by a panel of a court of appeals to contain: (1) newly discovered evidence that would

be sufficient to establish by clear and convincing evidence that no reasonable factfinder would

have found the movant guilty of the offense; or (2) a new rule of constitutional law that was

previously unavailable and was made retroactive to cases on collateral review by the Supreme

Court. 28 U.S.C. § 2255(h). Section 2244 requires that, before a second or successive application

is filed in the district court, the applicant shall move the appropriate court of appeals for an order

authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A).

       Salazar has filed his § 2255 Motion without authorization from a court of appeals as

required by § 2244(b)(3)(A). This Court lacks jurisdiction to consider his Motion absent the

requisite authorization. When a second or successive § 2255 motion is filed in the district court

without the required authorization from a court of appeals the district court may dismiss or may

transfer the matter to the court of appeals if it determines it is in the interest of justice to do so

under 28 U.S.C. § 1631. See In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008).



                                                  2
       Applying Cline, the Court determines it is not in the interests of justice to transfer and will

dismiss this matter for lack of jurisdiction. Salazar argues that he should be granted relief based

on a Tenth Circuit decision involving a co-defendant and a Supreme Court decision that has not

yet been made retroactively applicable by the Supreme Court. Salazar’s arguments do not support

authorization to file a second or successive § 2255 motion. See § 2255(h); United States v.

Williams, 480 F. App’x 503, 504–05 (10th Cir. 2012).

       Last, under 28 U.S.C. § 2253(c)(1) “[u]nless a circuit justice or a judge issues a certificate

of appealability, an appeal may not be taken to the court of appeals from . . . (B) the final order in

a proceeding under section 2255.” A certificate of appealability may issue under § 2253(c)(1) only

if the movant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). Rule 11(a) of the Rules Governing Section 2255 Cases provides that the district court

must issue or deny a certificate of appealability when it enters a final order adverse to the § 2255

movant. The Court determines, sua sponte under Rule 11(a) of the Rules Governing Section 2255

Cases, that Salazar has failed to make a substantial showing that he has been denied a constitutional

right, and the Court will deny a certificate of appealability.

       IT IS ORDERED that Movant Conrad Vazquez Salazar’s letter motion under 28 U.S.C.

§ 2255 to vacate, set aside, or correct sentence (Doc. 397; 18cv456, Doc. 1) is DISMISSED for

lack of jurisdiction, a certificate of appealability is DENIED, and judgment will be entered.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  3
